Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This Office Action is in response to Applicants’ Amendment and Remarks filed on 6/25/2021 in which claims 2-4 are cancelled, claims 1 and 10 are amended to change the scope and breadth of the claims and claims 16-17 are newly added. 
Claims 1, 10-12, 16 and 17 are pending in the instant application and are found to be allowable.
Applicants’ declaration of Francisco Diaz-Corrales, submitted on 6/25/2021 under 37 CFR 1.132, is acknowledged and will be further discussed below.

	Priority
This application is a National Stage Application of PCT/ES2017/070760, filed on 11/17/2017.  The instant application claims foreign priority to ES P201631503 filed on 11/23/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 
Information Disclosure Statement
The information disclosure statement (IDS) dated 6/25/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 2-4 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 6/25/2021, with respect to the rejection of claim 1 and 10-12 under 35 U.S.C. § 112(a) for lack of enablement, has been fully considered and is persuasive. Applicant has amended the claims such that one of skill in the art, when considering the instant specification, would be fully enabled to practice the invention commensurate in scope with the instant claims. Specifically, the instant examples, as well as the affidavit, provide support for trans-resveratrol-3-O-(6’-O-octanoyl)-B-D-glucopyranoside, compound 2, having a role in both primary and tertiary prevention of retinal degeneration. Since, retinal degeneration is common to the instantly claimed ocular pathologies. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 6/25/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Falchetti et al. (WO 2007/020673), in withdrawn.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623